UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4623



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEE WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:05-cr-01003-HMH-3)


Submitted:   October 27, 2006             Decided:   January 11, 2007


Before MICHAEL, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry    Lee    Williams    appeals   from    his   conviction   and

118-month sentence entered after his guilty plea to conspiracy to

distribute and to possess with intent to distribute cocaine.                  On

appeal, Williams’ attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), finding no meritorious issues for

appeal but discussing the adequacy of the Fed. R. Crim. P. 11

colloquy.     Williams was informed of his right to file a pro se

supplemental brief, and he has filed a letter stating that he “got

too much time” and questioning the presentence report’s (“PSR”)

determinations as to the “part I play” and “the amount of drug.”

After a close review of the record, we affirm.

             Because Williams did not move in district court to

withdraw his guilty plea, we review his challenge to the adequacy

of the Rule 11 hearing for plain error.                   See United States v.

Martinez, 277 F.3d 517, 524-25 (4th Cir. 2002). Prior to accepting

a   guilty    plea,    the    trial     court   must   ensure    the   defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and various other rights, so it is

clear that the defendant is knowingly and voluntarily entering his

plea.   The court must also determine whether there is a factual

basis for the plea.            Fed. R. Crim. P. 11(b)(1), (3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).               Counsel

does not specify any deficiencies in the Rule 11 inquiry, and our


                                        - 2 -
review of the plea hearing transcript reveals that the district

court conducted a thorough Rule 11 colloquy that assured that

Williams’ plea was both knowing and voluntary.

           As discussed above, Williams appears to challenge the

district court’s factual findings regarding drug quantity and

leadership role.     However, there were no objections at sentencing.

Without an affirmative showing by the defendant that information in

the PSR is inaccurate, the district court is free to adopt the

PSR’s   findings   without    more    specific   inquiry     or   explanation.

United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990).                 On

appeal,   Williams   offers   no     indication,    beyond   his   conclusory

allegations, that the PSR was incorrect.           Thus, the district court

did not err in adopting the PSR.

           This court requires that counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED



                                     - 3 -